Exhibit 10.2

 

AMENDMENT

TO

DISTILLER’S GRAIN MARKETING AGREEMENT

 

This AMENDMENT TO DISTILLER’S GRAIN MARKETING AGREEMENT (the “Amendment”) is
entered into effective as of June 7, 2010, by and between Grainte Falls Energy,
LLC, a Minnesota limited liablity company (the “Seller”) and CHS Inc., a
Minnesota cooperative corporation (the “Buyer”).

 

RECITALS

 

A.            Seller and Commodity Specialists Company entered into a certain
Distiller’s Grain Marketing Agreement dated as of December 1, 2004, which was
subsequently assigned by Commodity Specialists Company to Buyer (the
“Agreement”); and

 

B.            Subject to the terms and conditions set forth herein, Seller and
Buyer desire to amend description of the Products to be sold under the
Agreement, as provided herein.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Purchase and Sale.  The first sentence
of Section 2 of the Agreement is deleted and replaced in its entirety with the
following:

 

“Seller agrees to sell to Buyer and Buyer agrees to purchase from Seller the
entire bulk feed grade DDGS output from Seller’s plant at Granite Falls
Minnesota (hereinafter, the “Plant”), other than the Montevideo Intermodal
facility sales (defined below), subject to all terms and conditions set forth in
this Agreement.  Notwithstanding the foregoing, the parties agree that Seller
may sell DDGS from the Plant to Montevideo Intermodal facility, or its
subsidiaries (collectively, “Motevideo Intermodal”) for delivery to the
Montevideo Intermodal container loading facility located in Montevideo,
Minnesota, without any fees, commissions or amounts due Buyer, provided that
Seller notifies Buyer of the quantity to be sold under this provision prior to
any such sale.”

 

2.                                      Reminaing Terms Unchanged.  Except as
set forth in this Amendment, all terms of the Agreement shall remain unchanged
and in full force and effect.

 

3.                                      Definitions.  Any capitalized term not
defined in this Amendment shall have the meaning set forth in the Agreement.

 

4.                                      Counterparts  This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which will constitute on in the same instrument.  Any executed
counterpart of this Amendment delivered by facsimile or other electronic
transmission to a party to the Amendment will constitute an original counterpart
of this Amendment.

 

IN WITNESS WHEREOF,  the undersigned have duly executed this Amendment effective
as of the date first above written.

 

Granite Falls Energy, LLC

 

CHS Inc.

 

 

 

By:

/s/ Tracey L. Olson

 

By:

/s/ Steve Markham

 

 

 

 

 

Its:

CEO/GM

 

Its:

Merchant

 

--------------------------------------------------------------------------------